In an action commenced in the Supreme Court, Kings County, to recover damages for alleged wrongful cutting and removal of timber in Orange County and for breach of an alleged contract, plaintiff appeals from an order made at Special Term, Orange County, changing the venue of the action from Kings County to Orange County and extending defendant’s time to answer the complaint or to move with respect thereto. Order affirmed, without costs. No opinion. Nolan, P. J., MacCrate, Schmidt, Beldoek and Murphy, JJ., concur.